COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-084-CR
  
  
GREGORY 
ALLAN TOMPKINS                                                 APPELLANT
   
V.
  
THE STATE OF 
TEXAS                                                                  STATE
   
----------
FROM 
THE COUNTY COURT OF MONTAGUE COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Withdrawal Of Written Notice Of Appeal And 
Appellant’s Motion To Dismiss Appeal.” The motion complies with rule 42.2(a) 
of the rules of appellate procedure. Tex. 
R. App. P. 42.2(a). No 
decision of this court having been delivered before we received this motion, we 
grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).
 
                                                                  PER 
CURIAM
  
  
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
March 31, 2005

 
NOTES
1. 
See Tex. R. App. P. 47.4.